Grady, J.,
concurring in part and dissenting in part.
{¶ 32} I write separately because I believe that imposing a “substantially similar” test for the relief that R.C. 1345.09(B) offers consumers creates a standard that undermines, at least in part, the General Assembly’s purposes when it enacted that section as part of the greater regulatory framework of Ohio’s Consumer Sales Practices Act.
{¶ 33} The Consumer Sales Practices Act, R.C. 1345.01 et seq., is modeled on the Uniform Consumer Sales Practices Act (“Uniform Act”) promulgated by the National Conference of Commissioners on Uniform State Laws in 1970. See 7A, Part I, Uniform Laws Annotated, Business and Financial Laws (Master Ed.2002), Uniform Consumer Sales Practices Act, 71. A stated purpose of the Uniform Act is “to make state regulation of consumer sales practices not inconsistent with the policies of the Federal Trade Commission Act relating to consumer protection.” Section 1(4), Uniform Act.
{¶ 34} Like Section 5 of the Federal Trade Commission Act, Section 45, Title 15, U.S.Code, Section 3(a) of the Uniform Act prohibits a supplier from committing a “deceptive act or practice” in consumer transactions. Unlike the Federal Trade Commission Act, however, the Uniform Act allows consumers to bring private actions for relief arising from violations committed by suppliers. Section 11, Uniform Act. Ohio’s Act contains like provisions at R.C. 1345.02 and 1345.03, which prohibit “unfair or deceptive” and “unconscionable” acts or practices, respectively, and at R.C. 1345.09(A) and (B), which confer private rights of relief on affected consumers.
*14{¶ 35} The Uniform Act also directs a state’s “Enforcing Authority” to maintain a digest of judgments rendered by courts of the state finding that particular acts or practices are unfair or deceptive. Section 5(a)(5), Uniform Act. The enforcing authority is also directed to promulgate rules prohibiting acts or practices that are deceptive. Section 6(b), Uniform Act. This rule-making authority corresponds to the rule-making powers conferred on the Federal Trade Commission by the Wheeler-Lea Act, which made amendments to the Federal Trade Commission Act in 1938. Section 45, Title 15, U.S.Code; Chapter 49, Section 3, 52 Stat. Ill (1938).
{¶ 36} Under R.C. 1345.05, the Attorney General of Ohio is the enforcing authority of the Consumer Sales Practices Act. R.C. 1345.05(A)(3) mandates that the Attorney General shall make available for public inspection “all judgments * * * by courts of this state * * * determining that specific acts or practices violate section 1345.02 or 1345.03 of the Revised Code.” The Attorney General maintains a “Public Inspection File” containing a number of such judgments. R.C. 1345.05(B)(2), which is permissive, further authorizes the Attorney General to “[a]dopt, amend, and repeal substantive rules defining with reasonable specificity acts or practices that violate sections 1345.02 and 1345.03 of the Revised Code.”3
{¶ 37} R.C. 1345.09(A) permits consumers to seek awards of actual damages “in an individual action.” Subsection (B) of R.C. 1345.09 states:
{¶ 38} “Where the violation was an act or practice declared to be deceptive or unconscionable by rule adopted under division (B)(2) of section 1345.05 of the Revised Code before the consumer transaction on which the action is based, or an act or practice determined by a court of this state to violate section 1345.02 or 1345.03 of the Revised Code and committed after the decision containing the determination has been made available for public inspection under division (A)(3) of section 1345.05 of the Revised Code, the consumer may rescind the transaction or recover, but not in a class action, three times the amount of his actual damages *15or two hundred dollars, whichever is greater, or recover damages or other appropriate relief in a class action under Civil Rule 23, as amended.”
{¶ 39} The majority opinion reverses the class certification that the trial court ordered and imposes a “substantially similar” test, requiring consumers to show that an alleged act or practice is substantially similar to one that was previously declared to violate R.C. 1345.02 or 1345.03.
{¶ 40} While it is somewhat vague, the substantially-similar test is workable in relation to the judgments that the Attorney General includes in his Public Inspection File because an act or practice can readily be compared to the specific act or practice the prior judgment involved. The test is necessarily industry- and product-specific and in that respect corresponds in concept to the Federal Trade Commission’s industry-guide program. A guide explains to members of an industry how the Federal Trade Commission Act applies to prohibit specific acts or practices. Currently, Federal Trade Commission guides identify unfair or deceptive acts or practices in 27 specific industries. See, generally, 1 Kanwit, Federal Trade Commission (2001), Sections 6.01-6.03. Pertinent to the acts or practices that this litigation involves are the Federal Trade Commission’s “Cigarette Advertising Guides,” which were promulgated in 1955.4
{¶ 41} The substantially-similar test, because it necessarily implies a comparison to a specific prior act or practice, does not so readily apply to rules promulgated by the Attorney General pursuant to R.C. 1345.05(B)(2), which are instead generic and not limited to specific products or industries, and need only “defin[e] with reasonable specificity acts or practices that violate sections 1345.02 and 1345.03 of the Revised Code.” Such rules typically identify particular species of acts or practices that violate R.C. 1345.02 or 1345.03, without specifying a product ór industry the consumer transaction must involve.
{¶ 42} In enacting R.C. 1345.09(B), the General Assembly created an enforcement mechanism, one not only of monetary benefit to consumers but also designed to achieve the purposes of Ohio’s Consumer Sales Practices Act. This court has held:
{¶ 43} “In construing [R.C. 1345.09 and 1345.10] we are guided by the longstanding rule ‘ * * * that the General Assembly is not presumed to do a vain or useless thing, and that when language is inserted in a statute, it is inserted to accomplish- some definite purpose.” ’ Brown v. Martinelli (1981), 66 Ohio St.2d 45, 50 [20 O.O.3d 38, 419 N.E.2d 1081, quoting State ex rel. Cleveland Elec. Illum. Co. v. Euclid (1959), 169 Ohio St. 476, 479, 8 O.O.2d 480, 159 N.E.2d 756]. ‘The General Assembly will not be presumed to have intended to enact a law producing unreasonable or absurd consequences. It is the duty of the courts, *16if the language of a statute fairly permits or unless restrained by the clear language thereof, so to construe the statute as to avoid such a result.’ Canton v. Imperial Bowling Lanes (1968), 16 Ohio St.2d 47 [45 O.O.2d 327, 242 N.E.2d 566], paragraph four of the syllabus.” Celebrezze v. Hughes (1985), 18 Ohio St.3d 71, 74, 18 OBR 102, 479 N.E.2d 886.
{¶ 44} As applied to acts or practices that allegedly violate generic but reasonably specific rules promulgated by the Attorney General pursuant to R.C. 1345.05(B)(2), the substantially-similar test imposes an unworkable comparative analysis that effectively prevents consumers from using those generic rules as a basis for the relief that R.C. 1345.09(B) authorizes. The General Assembly would not have made rule violations a basis for R.C. 1345.09(B) actions had it intended that a substantially-similar test be used. Therefore, I dissent from the majority’s decision to that extent.
{¶ 45} In seeking class certification for alleged Consumer Sales Practices Act violations by Philip Morris, Inc., appellees rely on two prior judgments contained in the Attorney General’s Public Inspection File and a rule promulgated by the Attorney General.
{¶ 46} Appellees rely on Amato v. Gen. Motors Corp. (1982), 11 Ohio App.3d 124, 11 OBR 203, 463 N.E.2d 625, and State ex rel. Celebrezze v. Hi-Lo Oil Co., Inc. (July 31, 1985), Franklin C.P. No. 85-CV-01-518. In Amato, the defendant installed Chevrolet engines in its Oldsmobile cars. In Hi-Lo, a gasoline retailer sold both premium- and regular-priced gasoline from a common underground tank. Appellees draw an analogy between those acts or practices and Philip Morris’s alleged practice of putting the same tobacco in both its regular and “light” Marlboro and Virginia Slims brands. However, Philip Morris’s alleged act or practice involves a wholly different product and industry than were involved in Amato and Hi-Lo. Therefore, applying the substantially-similar test, neither of those prior judgments is a basis for class certification.
{¶ 47} Appellees also rely on Ohio Adm.Code 109:4-3-10. That rule, promulgated by the Attorney General, prohibits failure to have substantiation for factual claims made concerning a supplier’s product or service. The trial court did not address the application of Ohio Adm.Code 109:4-3-10 to appellees’ class-certification request.
{¶ 48} Being generic, but nevertheless reasonably specific, the substantiation requirement of Ohio Adm.Code 109:4-3-10 may apply to Philip Morris’s marketing of its cigarettes. However, as appellees concede, the mainstream smoke of the company’s Marlboro Lights and Virginia Slims Lights cigarettes produces lower levels of tar and nicotine than the mainstream smoke of its regular brands bearing those names when tested under the testing methods approved by the Federal Trade Commission. Philip Morris, in opposing class certification, points *17to a consent decree issued by the Federal Trade Commission resolving an action against the cigarette manufacturer American Brands that holds that terms such as “low” or “lower” may be used to reflect the tar and nicotine levels relative to other brands of cigarettes. In re Am. Brands (1971), 79 FTC 255, 1971 WL 128779. Use of the term “lights” carries the same connotation, according to Philip Morris.
{¶ 49} The Federal Trade Commission has jurisdiction in matters involving the labeling and advertising of cigarettes. Cipollone v. Liggett Group, Inc. (1992), 505 U.S. 504, 513, 112 S.Ct. 2608, 120 L.Ed.2d 407. In that connection, the agency has given great weight to its approved testing methods as a basis for comparative representations concerning tar and nicotine levels. Watson v. Philip Morris Cos., Inc. (C.A.8, 2005), 420 F.3d 852, 855-860. R.C. 1345.02(C) directs the courts to “give due consideration and great weight to federal trade commission orders, trade regulation rules and guides” when determining whether a supplier has committed an unfair or deceptive act or practice. R.C. 1345.11(B)(2) states that a showing “by a preponderance of the evidence that a violation [of R.C. 1345.02 or 1345.03] was an act or practice required or specifically permitted by federal trade commission orders [or] trade regulation rules or guides” constitutes an affirmative defense to a claim brought pursuant to R.C. 1345.09.
{¶ 50} In their totality, the foregoing provisions could doom appellees’ request for class certification as well as their underlying claim for relief. However, those are determinations that the trial court should make. Like the majority, I would reverse the class certification ordered, but I would remand the cause for further proceedings on the issue of class certification in relation to the substantiation requirement on which appellees rely.
Lanzinger, J., concurs in the foregoing opinion.

. A number of such rules have been adopted by the Attorney General. They include rules prohibiting failure to disclose material exclusions and limitations in advertisements (Ohio Adm.Code 109:4-3-02), bait-and-switeh advertising (Ohio Adm.Code 109:4-3-03), misuse of the word “free” (Ohio Adm.Code 109:4-3-04), failure to provide a prior estimate of repair costs on a prescribed form (Ohio Adm.Code 109:4-3-05), failure to disclose consideration required to receive a prize (Ohio Adm.Code 109:4-3-06), failure to honor a deposit (Ohio Adm.Code 109:4-3-07), misrepresenting used products as new (Ohio Adm.Code 109:4-3-08), failure to deliver represented goods or services (Ohio Adm.Code 109:4-3-09), failure to have substantiation for factual claims made (Ohio Adm.Code 109:4-3-10), misconduct in direct solicitation (Ohio Adm.Code 109:4-3-11), deceptive price comparisons (Ohio Adm.Code 109:4^-3-12), and misrepresentation of “distress sales” (Ohio Adm.Code 109:4-3-17).


. FTC Release, Sept. 22,1955, 6 Trade Reg. Rep. ¶ 39012 at 41602.